DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1 and 3-28 are pending and have been examined in this application. 
An information disclosure statement (IDS) has been filed on 03/29/2019 and 04/03/2019 and reviewed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Species C (Figs. 8 and 9) in the reply filed on 07/05/2021 is acknowledged.  The traversal is on the ground that the four species share a common “special technical feature” that provides unity of invention.  This is not found persuasive because the four species have a common “special technical feature”, however the common “special technical feature” of a body configured to be submersed in water with at least one light source, at least one positive electrode, a low-voltage power source, and at least one negative electrode has been disclosed in the prior art of record Saue et al. (WO 2015009160) as specified in the 35 USC § 103 rejection of claim 1 below. Specifically, Species A (Figs. 4a and 4b) is drawn to a device with a plate member 24. Species B (Fig. 7) is drawn to a device with one or more positive electrodes 32. Species C (Figs. 8 and 9) is drawn to a device with the electronics module 19 placed on top of a cylindrical body 12’. Species D (Fig. 10) is drawn to a device with anodes 32 extending outside of the cavity of the body. Therefore, as the common “special technical feature” of a body configured to be submersed in water with at least one light source, at least one positive electrode, a low-voltage power source, and at least one negative electrode is disclosed in the prior art of record Saue et al. (WO 2015009160), the four species described above are distinct and would constitute an additional burden of search for each embodiment (Species A-D) as they are described in the Applicant’s Specification and Drawings.
The requirement is still deemed proper and is therefore made FINAL.
Claim 2 is withdrawn from further consideration, as being drawn to a nonelected species, there being no allowable generic or linking claim. Specifically, claim 2 recites “at least one positive electrode comprises an electrically conductive plate member or an electrically conductive material arranged on at least a portion of an inner wall of said cavity” which is drawn to Species A (Figs. 4a and 4b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Saue et al. (WO 2015009160) in view of Hideo (JP H06153744).
In regard to claim 1, Saue et al. disclose a device for trapping and killing marine organisms such as animal plankton, salmon lice and other parasites (Abstract and Page 1, lines 30-31, where the device is used to kill parasites such as salmon lice and zooplankton), comprising: a body configured for submersion in water (Figs. 1-3 and Page 6, line 31 – Page 7, line 7, where there is a device 20 with a body 22 configured for submersion in water), at least one light source configured and controlled for attracting said marine organisms (Figs. 2-3 and Page 8, lines 16-34, where there is at least one light source 24 configured and controlled for attracting said marine organisms 18), a cavity arranged inside the body, and an opening for fluid communication with at least a portion of the water (Figs. 1-3 and Page 8, lines 16-24, where there is a cavity arranged inside the body 22 with an opening 26 for fluid communication with at least a portion of the water), wherein: said at least one light source is arranged inside the cavity and arranged and controlled to emit light waves through said opening and into the at least a portion of the water (Figs. 1-3 and Page 8, lines 16-27, where the at least one light source 24 is arranged inside the cavity of the body 22 to emit light waves through the opening 26 into at least a portion of the water); at least one positive electrode arranged in said cavity and configured for being electrically connected to a low-voltage power source (Figs. 1-3 and Page 9, line  4 – Page 10, line 2, where there is a module 30 in the cavity of the body 22 which is connected to the electric current conducting surface to act as at least one positive electrode and where low voltage is supplied through cable 14); at least one negative electrode arranged in the water and configured for being electrically connected to said power source (Figs. 1-3 and Page 9, lines 24-29, where there is at least one negative electrode 16a arranged in the water 16 and configured for being electrically connected to said power source); the at least one positive electrode is accessible through the opening in an operation state (Fig. 3, where the at least one positive electrode (element 30 connected to electric current conducting surface) is at least accessible through the opening 26). Saue et al. do not disclose the device is operable to, by means of electrolysis with the water, generate chlorine gas at or in a region near the at least one positive electrode, and wherein the chlorine gas reacts with the water inside the cavity to form acid inside said cavity. Hideo discloses the device is operable to, by means of electrolysis with the water, generate chlorine gas at or in a region near the at least one positive electrode (Fig. 4 and Paragraphs [0009] and [0021], where through electrolysis with the seawater chlorine gas (Cl2) is generated in a region near the at least one positive electrode), and wherein the chlorine gas reacts with the water inside the cavity to form acid inside said cavity (Fig. 4 and Paragraphs [0009] and [0021] (see Hideo’s original specification for chemical formula 7 shown in Paragraph [0021]), where the chlorine gas reacts to form sodium hypochlorite (NaClO) and hydrochloric acid (HCl) in the seawater; Furthermore, it is well known that sodium hypochlorite dissolves in water to form hypochlorous acid (HOCl) and hypochlorite ion (OCl-)). Saue et al. and Hideo are analogous because they are from the same field of endeavor which include fish farming devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Saue et al. such that the device is operable to, by means of electrolysis with the water, generate chlorine gas at or in a region near the at least one positive electrode, and wherein the chlorine gas reacts with the water inside the cavity to form acid inside said cavity in view of Hideo. The motivation would have been to kill fish parasites and bacteria without harming the fish themselves or having a detrimental effect on the natural environment (Hideo, Paragraphs [0009] and [0013]).
In regard to claim 3, Saue et al. as modified by Hideo disclose the device of claim 1, wherein the at least one positive electrode comprises one or more anodes connected to the body and extending into said cavity (Hideo, Fig. 4 and Paragraphs [0009] and [0021], where there is at least one positive electrode which acts as an anode 5a/5b connected to the body and at least extending into said cavity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Saue et al. as modified by Hideo such that at least one positive electrode comprises one or more anodes connected to the body and extending into said cavity. The motivation would have been to kill fish parasites and bacteria without harming the fish themselves or having a detrimental effect on the natural environment, by forming an acid inside said cavity via electrolysis with the seawater (Hideo, Paragraphs [0009] and [0013]).
In regard to claim 4, Saue et al. as modified by Hideo disclose the device of claim 3, wherein at least one of the one or more anodes anode comprises a graphite material or a carbon material (Saue et al., Figs. 1-3 and Page 4, lines 11-15 and Page 9, lines 15-18, where the at least one anode (electric current conducting surface acts as an anode) is made from a carbon material (carbon fiber)).
In regard to claim 5, Saue et al. as modified by Hideo disclose the device of claim 1, further comprising an electronics module for controlling and operating said at least one light source and said at least one positive electrode (Saue et al., Figs. 1-3 and Page 6, lines 14-19, where there is an electronics module 50 (control unit) for controlling and operating the light source and the positive electrode).
In regard to claim 6, Saue et al. as modified by Hideo disclose the device of claim 1, wherein said at least one light source comprises a light-emitting diode (LED) and said light waves are in a range between 450 and 570 nm (Saue et al., Figs. 1-3 and Page 8, line 18 – Page 9, line 2, where the at least one light source 24 comprises a light-emitting diode (LED) and the light waves are in the range between 450 and 570 nm).
In regard to claim 7, Saue et al. as modified by Hideo disclose the device of claim 1, further comprising a sensor arranged in said cavity and configured for sensing environmental parameters inside the cavity (Saue et al., Page 6, lines 14-19, where there are multiple sensors configured for sensing environmental parameters such as voltage, conductivity, temperature, depth, and light measurements; Saue et al., Figs. 5-7 and Page 11, lines 1-8, where there is a camera 42 (which is at least a sensor) arranged in the cavity of the body 22 configured for sensing environmental parameters inside the cavity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Saue et al. as modified by Hideo such that a sensor arranged in said cavity and configured for sensing environmental parameters inside the cavity, since one of the multiple sensors of Saue et al. could be placed in the cavity of the body of Saue et al. as modified by Hideo and since the camera of Saue et al. acts as a sensor to at least sense environmental parameters inside the cavity. The motivation would have been to record data related to the activity and condition of the environment in which the device is being deployed. Data collection would assist in further analysis of the efficacy of the device and provide the user with a record or real time output of how the device is operating in the environment it is placed. 
In regard to claim 8, Saue et al. as modified by Hideo disclose the device of claim 1, wherein the acid comprises at least hypochloric acid (Hideo, Fig. 4 and Paragraphs [0009] and [0021] (see Hideo’s original specification for chemical formula 7 shown in Paragraph [0021]), where the chlorine gas reacts to form sodium hypochlorite (NaClO) and hydrochloric acid (HCl) in the seawater; Furthermore, it is well known that sodium hypochlorite dissolves in water to form hypochlorous acid (HOCl) and hypochlorite ion (OCl-)).
In regard to claim 9, Saue et al. as modified by Hideo disclose the device of claim 1, wherein the at least one negative electrode is arranged on or in a vicinity of the device (Saue et al., Figs. 1-3 and Page 9, lines 24-29, where there is at least one negative electrode 16a arranged in the water 16 in the vicinity of the device).
In regard to claim 10, Saue et al. as modified by Hideo disclose an assembly for trapping and killing marine organisms such as animal plankton, salmon lice and other parasites, comprising a plurality of devices of claim 1, interconnected by a common power and control cable (Saue et al., Figs. 1 and 7 and Page 7, lines 21-23, where there are a plurality of devices 20 interconnected by a common power and control cable 14).
In regard to claim 11, Saue et al. as modified by Hideo disclose the assembly of claim 10, wherein said plurality of devices are arranged in a string, one device after another, and the cable extends through the plurality of devices (Saue et al., Fig. 1 and Page 7, lines 21-23, where the plurality of devices 20 are arranged in a string, one device after another, and the cable 14 extends through the devices).
In regard to claim 12, Saue et al. as modified by Hideo disclose a system for decimating marine organisms such as animal plankton, salmon lice and other parasites, comprising a plurality of devices of claim 1, suspended in the water to form a barrier of devices, wherein the plurality of devices are connected to a control system (Saue et al., Fig. 1 and Page 6, line 31 – Page 7, line 1 and Page 7, lines 21-23, where the plurality of devices 20 are suspended in the water 16 to form a barrier of devices around farming installation 12 and wherein the devices are connected to a control system 50).
In regard to claim 13, Saue et al. as modified by Hideo disclose the system of claim 12, wherein the plurality of devices form at least one assembly comprising the plurality of devices interconnected by a common power and control cable (Saue et al., Figs. 1 and 7 and Page 6, line 31 – Page 7, line 1 and Page 7, lines 21-23, where the plurality of devices 20 form at least one assembly 10 comprising the plurality of devices 20 interconnected by a common power and control cable 14).
In regard to claim 14, Saue et al. as modified by Hideo disclose the system of claim 12, further comprising at least one sensor arranged in the water in a vicinity of at least one of said plurality of devices and configured for sensing environmental parameters in the water (Saue et al., Fig. 7 and Page 6, lines 14-19 and Page 7, lines 16-28, where there are multiple sensors arranged in the water 16 in the vicinity of at least one of said plurality of devices 20 and configured for sensing environmental parameters such as voltage, conductivity, temperature, depth, and light measurements).
In regard to claim 15, Saue et al. as modified by Hideo disclose the system of claim 12, wherein the plurality of devices are placed around a farming plant for farming fish or other marine animals (Saue et al., Fig. 1 and Page 6, line 31 – Page 7, line 1, where the plurality of devices 20 are suspended in the water 16 to form a barrier of devices around farming installation 12 for marine animals).
In regard to claim 16, Saue et al. as modified by Hideo disclose the system of claim 12, wherein the plurality of devices are connected to an external control unit, configured for controlling and receiving signals from an electronics module in the body or on the body (Saue et al., Figs. 1-7 and Page 7, lines 9 – Page 8, line 2, where there is an external control unit 50 configured for controlling and receiving signals from an electronics module in the body or on the body (there is at least an electronics module in the body for operating the light source 24, sending voltage to module 30, and operating the camera 42 which is configured to control at least the light source 24 and module 30 and receive signals from at least the camera 42)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Saue et al. as modified by Hideo such that the device is connected to an external control unit, configured for controlling and receiving signals from an electronics module in the body or on the body. The motivation would have been to record data via the camera and to at least control the light source from an external unit. Having an external unit would allow the user to remotely record data and remotely operate the device, to aid in more efficient deployment and management of the system. 
In regard to claim 17, Saue et al. as modified by Hideo disclose the system of claim 16, wherein the control unit is connected to a number of sensors for sensing of one or more of current/voltage, conductivity, temperature, depth, light measurement and water current, in or around the body (Saue et al., Fig. 7 and Page 6, lines 14-19 and Page 7, lines 16-31, where there are multiple sensors 58 configured for sensing environmental parameters such as voltage, conductivity, temperature, depth, and light measurements).
In regard to claim 18, Saue et al. as modified by Hideo disclose the system of claim 16, wherein the control unit is connected to an alarm (Saue et al., Fig. 7 Page 7, lines 16-31, where the control unit 50 is connected to an alarm 54).
In regard to claim 19, Saue et al. as modified by Hideo disclose the system of claim 12, wherein the system comprises at least one of the low-voltage power source (Saue et al., Figs. 1-3 and Page 9, line  4 – Page 10, line 2, where there is a module 30 in the cavity of the body 22 and where low voltage is supplied through cable 14).
In regard to claim 20, Saue et al. as modified by Hideo disclose the system of claim 19, wherein the least one of the low-voltage power source is a direct-current power source, or the control unit comprises conversion means for converting an alternating current to a direct current (Hideo, Paragraphs [0006] and [0025], where the power source is a direct-current power source; Saue et al., Page 4, lines 28-30, where the power source is low-voltage).
In regard to claim 21, Saue et al. as modified by Hideo disclose the system of claim 12, wherein the at least one negative electrode extending into the water (Saue et al., Figs. 1-3 and Page 9, lines 24-29, where there is at least one common negative electrode 16a arranged in the water 16 and configured for being electrically connected to said power source).
In regard to claim 22, Saue et al. as modified by Hideo disclose a method of trapping and killing marine organisms such as animal plankton, salmon lice and other parasites using the device according to claim 1, (Saue et al., Abstract and Page 1, lines 30-31, where the device is used to kill parasites such as salmon lice and zooplankton), the method comprising: a) submerging the at least one body in water (Saue et al., Figs. 1-3 and Page 6, line 31 – Page 7, line 7, where there is a device 20 with a body 22 configured for submersion in water), b) emitting light from inside the cavity and out into the water through the opening, said light having a wavelength suitable for attracting one or more of said marine organisms (Saue et al., Figs. 1-3 and Page 8, lines 16-34, where the light source 24 is arranged inside the cavity of the body 22 to emit light waves through the opening 26 into at least a portion of the water and where the light source 24 has a wavelength for attracting said marine organisms 18); forming the chlorine gas inside the cavity by electrolysis with the water inside the cavity (Hideo, Fig. 4 and Paragraphs [0009] and [0021], where through electrolysis with the seawater chlorine gas (Cl2) is generated in a region near the at least one positive electrode), and allow said chlorine gas to react with the water inside the cavity to form at least hypochloric acid inside said cavity (Hideo, Fig. 4 and Paragraphs [0009] and [0021] (see Hideo’s original specification for chemical formula 7 shown in Paragraph [0021]), where the chlorine gas reacts to form sodium hypochlorite (NaClO) and hydrochloric acid (HCl) in the seawater; Furthermore, it is well known that sodium hypochlorite dissolves in water to form hypochlorous acid (HOCl) and hypochlorite ion (OCl-)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Saue et al. as modified by Hideo such that forming the chlorine gas inside the cavity by electrolysis with the water inside the cavity, and allow said chlorine gas to react with water inside the cavity to form at least hypochloric acid inside said cavity. The motivation would have been to kill fish parasites and bacteria without harming the fish themselves or having a detrimental effect on the natural environment (Hideo, Paragraphs [0009] and [0013]).
In regard to claim 23, Saue et al. as modified by Hideo disclose the method of claim 22, wherein the electrolysis is effected by application of the low-voltage current to the positive electrode inside said cavity (Hideo, Fig. 4 and Paragraphs [0009] and [0021], where there is at least one positive electrode 5a/5b which receives a low-voltage current to form the hypochloric acid through electrolysis).
In regard to claim 27, Saue et al. as modified by Hideo disclose the method of claim 22 wherein the water is seawater (Saue et al., Figs. 1-3 and Page 9, lines 15-25, where the water 16 is seawater).
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Saue et al. (WO 2015009160) in view of Hideo (JP H06153744) as applied to claim 22, and further in view of Tanahashi et al. (EP 3103771).
In regard to claim 24, Saue et al. as modified by Hideo disclose the method of 22. Saue et al. as modified by Hideo do not disclose halting an application of the low-voltage current until a predetermined quantity of said acid has dissolved in the water. Tanahashi et al. disclose halting an application of the low-voltage current until a predetermined quantity of said acid has dissolved in the water (Paragraphs [0019], [0054], [0072-0081], and [0090-0092] where the quantity of hypochlorous acid and free chlorine in the water is adjusted to be within a predetermined quantity via a process which includes at least halting the application of low voltage current to the electrodes for at least some time when the process is switched from actively increasing to actively decreasing hypochlorous acid and free chlorine in the water). Saue et al. and Tanahashi et al. are analogous because they are from the same field of endeavor which include devices with electrodes in aqueous solution. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Saue et al. as modified by Hideo such that halting an application of the low-voltage current until a predetermined quantity of said acid has dissolved in the water in view of Tanahashi et al. The motivation would have been to control the quantity of hypochlorous acid and free chlorine in the water to be within an effective range for killing fish parasites and bacteria without harming the fish themselves or having a detrimental effect on the natural environment. 
In regard to claim 25, Saue et al. as modified by Hideo disclose the method of claim 22. Saue et al. as modified by Hideo do not disclose the at least hypochloric acid content inside said cavity is sensed by a sensor. Tanahashi et al. disclose the at least hypochloric acid content inside said cavity is sensed by a sensor (Page 8, Paragraph [0058], where there are sensors for monitoring the concentration of hypochlorous acid and free chlorine in the water). Saue et al. and Tanahashi et al. are analogous because they are from the same field of endeavor which include devices with electrodes in aqueous solution. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Saue et al. as modified by Hideo such that the at least hypochloric acid content inside said cavity is sensed by a sensor in view of Tanahashi et al. The motivation would have been to control the quantity of hypochlorous acid and free chlorine in the water to be within an effective range for killing fish parasites and bacteria without harming the fish themselves or having a detrimental effect on the natural environment.
In regard to claim 26, Saue et al. as modified by Hideo and Tanahashi et al. disclose the method of claim 25, further comprising, following step c), halting an application of the low-voltage current until a predetermined quantity of said acid has dissolved in the water based on information provided by said sensor (Tanahashi et al., Paragraphs [0019], [0054], [0072-0081], and [0090-0092] where the quantity of hypochlorous acid and free chlorine in the water is adjusted to be within a predetermined quantity via a process which includes at least halting the application of low voltage current to the electrodes for at least some time when the process is switched from actively increasing to actively decreasing hypochlorous acid and free chlorine in the water; Paragraph [0058], where the switch in the process (of actively increasing or actively decreasing hypochlorous acid and free chlorine) is controlled based on information provided by the sensors used for monitoring the concentration of hypochlorous acid and free chlorine in the water).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Saue et al. (WO 2015009160) in view of Hideo (JP H06153744) as applied to claim 1 and further in view of Marks (U.S. Pat. 2709984).
In regard to claim 28, Saue et al. as modified by Hideo disclose the device of claim 1. Saue et al. as modified by Hideo does not disclose the at least one positive electrode is configured to be removable through the opening. Marks discloses the electrode is configured to be removable through the opening (Figs. 2 and 5, where there is at least an opening when cap 5 is removed, through which the electrode 2b could be removed from the device body). Saue et al. and Marks are analogous because they are from the same field of endeavor which include devices with electrodes in aqueous solution. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Saue et al. as modified by Hideo such that the at least one positive electrode is configured to be removable through the opening in view of Marks, since the opening of Saue et al. as modified by Hideo could be configured to be large enough to remove the at least one positive electrode as shown in Marks. The motivation would have been to allow the user to easily access and remove the electrode for repair or maintenance.

Response to Arguments
Applicant's arguments (filed 09/23/2022) with respect to the rejection of the claims have been fully considered but they are not persuasive. Saue et al. (WO 2015009160) in view of Hideo (JP H06153744) disclose the applicant’s claim 1, as specified under Claim Rejections - 35 USC § 103 above. Saue et al. (WO 2015009160) in view of Hideo (JP H06153744) and Marks (U.S. Pat. 2709984) disclose the applicant’s claim 28, as specified under Claim Rejections - 35 USC § 103 above.
Specifically, Saue et al. teaches the at least one positive electrode is accessible through the opening in an operation state in Fig. 3, where the at least one positive electrode (element 30 connected to electric current conducting surface) is at least accessible through the opening 26.
Furthermore, Marks teaches the electrode is configured to be removable through the opening in Figs. 2 and 5, where there is at least an opening when cap 5 is removed, through which the electrode 2b could be removed from the device body. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of fish farming devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        
/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647